PER CURIAM.
The wife appeals the dissolution of marriage decree, contending as a matter of law that it was error for the trial court to consider property owned by the wife in making a division of property. ORS 107.105(1)(e) provides:
"For the division or other disposition between the parties of the real or personal property, or both, of either or both of the parties as may be just and proper in all the circumstances.”
The statute does not violate Art XV, § 5, Oregon Constitution,1 which permits a married woman to own property free and clear of the husband’s liabilities.
Affirmed. Costs to respondent.

Art XV, § 5, Oregon Constitution, provides:
"The property and pecuniary rights of every married woman, at the time of marriage or afterwards, acquired by gift, devise, or inheritance shall not be subject to the debts, or contracts of the husband; and laws shall he passed providing for the registration of the wife’s separate property.”